

113 S2007 IS: Preventing Regulatory Overreach To Enhance Care Technology Act of 2014
U.S. Senate
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2007IN THE SENATE OF THE UNITED STATESFebruary 10, 2014Mrs. Fischer (for herself, Mr. King, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Federal Food, Drug, and Cosmetic Act to provide for regulating clinical and health
			 software, and for other purposes.1.Short titleThis Act may be cited as the Preventing Regulatory Overreach To Enhance Care Technology Act of 2014 or the PROTECT Act of 2014.2.Findings; sense of Congress(a)FindingsCongress finds as follows:(1)The mobile health and mobile application economy was created in the United States and is now being
			 exported globally, with the market expected to exceed $26,000,000,000 by
			 2017.(2)The United States mobile application economy is responsible for nearly 500,000 new jobs in the
			 United States.(3)Consumer health information technologies, including smart phones and tablets, have the potential to
			 transform health care
			 delivery through reduced systemic costs, improved patient safety, and
			 better clinical outcomes.(4)Clinical and health software innovation cycles evolve and move faster than the existing regulatory
			 approval processes.(5)Consumers and innovators need a new risk-based framework for the oversight of clinical and health
			 software
			 that improves on the framework of the Food and Drug Administration.(6)A working group convened jointly by the Food and Drug Administration, the Federal Communications
			 Commission, and the Office of the National Coordinator for Health
			 Information Technology identified in a report that there are several major
			 barriers to the effective regulation of health information technology
			 that cannot be alleviated without changes to existing law.(b)Sense of CongressIt is the sense of Congress that—(1)the President and Congress must intervene to facilitate interagency coordination across regulators
			 that focuses agency efforts on fostering health information technology and
			 mobile health innovation while better protecting patient safety, improving
			 health care, and creating jobs in the United States;(2)the President and the Congress should work together to develop and enact legislation that
			 establishes a risk-based regulatory framework for such clinical software
			 and health software that reduces regulatory burdens, fosters innovation,
			 and, most importantly, improves patient safety;(3)The National Institute of Standards and Technology should be the Federal agency that has oversight
			 over technical standards used by clinical software; and(4)The National Institute of Standards and Technology, in collaboration with the Federal
			 Communications Commission, the National Patient Safety Foundation, and the
			 Office of the National Coordinator for Health Information Technology,
			 should work on next steps, beyond current oversight efforts, regarding
			 health information technology, such as collaborating with nongovernmental
			 entities
			 to develop certification processes and to promote best
			 practice standards.3.Clinical software and health software(a)DefinitionsSection 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321) is amended by adding at the
			 end the following:(ss)(1)The term clinical software means clinical decision support software or other software (including any associated hardware and
			 process dependencies) intended for human or animal use that—(A)captures, analyzes, changes, or presents patient or population clinical data or information and may
			 recommend courses of clinical action, but does not directly change the
			 structure or any function of the body of man or other animals; and(B)is intended to be marketed for use only by a health care provider in a health care setting.(2)The term health software means software (including any associated hardware and process dependencies) that is not clinical
			 software and—(A)that captures, analyzes, changes, or presents patient or population clinical data or information;(B)that supports administrative or operational aspects of health care and is not used in the direct
			 delivery of patient care; or(C)whose primary purpose is to act as a platform for a secondary software, to run or act as a
			 mechanism for connectivity, or to store data.(3)The terms clinical software and health software do not include software—(A)that	is intended to interpret patient-specific device data and directly diagnose a patient or
			 user without the intervention of a health care provider;(B)that conducts analysis of radiological or imaging data in order to provide patient-specific
			 diagnostic and treatment advice to a health care provider;(C)whose primary purpose is integral to the function of a drug or device; or(D)that is a component of a device..(b)ProhibitionSubchapter A of chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is
			 amended by adding at the end the following:524B.Clinical software and health softwareClinical software and health software shall not be subject to regulation under this Act..4.Exclusion from definition of deviceSection 201(h) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(h)) is amended by adding
			 at
			 the end The term device does not include clinical software or health software..